
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 270
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To direct the Secretary of the Interior to
		  convey certain Federal land to Deschutes County, Oregon.
	
	
		1.Short titleThis Act may be cited as the
			 La Pine Land Conveyance
			 Act.
		2.DefinitionsIn this Act:
			(1)CityThe term City means the City
			 of La Pine, Oregon.
			(2)CountyThe term County means the
			 County of Deschutes, Oregon.
			(3)MapThe term map means the map
			 entitled La Pine, Oregon Land Transfer and dated December 11,
			 2009.
			(4)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the Bureau of Land
			 Management.
			3.Conveyances of land
			(a)In generalAs soon as practicable after the date of
			 enactment of this Act, subject to valid existing rights and the provisions of
			 this Act, and notwithstanding the land use planning requirements of sections
			 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1712, 1713), the Secretary shall convey to the City or County, without
			 consideration, all right, title, and interest of the United States in and to
			 each parcel of land described in subsection (b) for which the City or County
			 has submitted to the Secretary a request for conveyance by the date that is not
			 later than 1 year after the date of enactment of this Act.
			(b)Description of landThe parcels of land referred to in
			 subsection (a) consist of—
				(1)the approximately 150 acres of land managed
			 by the Bureau of Land Management, Prineville District, Oregon, depicted on the
			 map as parcel A, to be conveyed to the County, which is subject
			 to a right-of-way retained by the Bureau of Land Management for a power
			 substation and transmission line;
				(2)the approximately 750 acres of land managed
			 by the Bureau of Land Management, Prineville District, Oregon, depicted on the
			 map as parcel B, to be conveyed to the County; and
				(3)the approximately 10 acres of land managed
			 by the Bureau of Land Management, Prineville District, Oregon, depicted on the
			 map as parcel C, to be conveyed to the City.
				(c)Availability of mapThe map shall be on file and available for
			 public inspection in the appropriate offices of the Bureau of Land
			 Management.
			(d)Use of conveyed land
				(1)In generalConsistent with the Act of June 14, 1926
			 (commonly known as the Recreation and Public Purposes Act) (43
			 U.S.C. 869 et seq.), the land conveyed under subsection (a) shall be used for
			 the following public purposes and associated uses:
					(A)The parcel described in subsection (b)(1)
			 shall be used for outdoor recreation, open space, or public parks, including a
			 rodeo ground.
					(B)The parcel described in subsection (b)(2)
			 shall be used for a public sewer system.
					(C)The parcel described in subsection (b)(3)
			 shall be used for a public library, public park, or open space.
					(2)Additional terms and
			 conditionsThe Secretary may
			 require such additional terms and conditions for the conveyances under
			 subsection (a) as the Secretary determines to be appropriate to protect the
			 interests of the United States.
				(e)Administrative costsThe Secretary shall require the County to
			 pay all survey costs and other administrative costs associated with the
			 conveyances to the County under this Act.
			(f)ReversionIf the land conveyed under subsection (a)
			 ceases to be used for the public purpose for which the land was conveyed, the
			 land shall, at the discretion of the Secretary, revert to the United
			 States.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
